DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-8,10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 15, Applicant argued on page 9 of the Remark that Gosser et al. does not disclose “a network management device”.
Examiner does not agree because traffic between switches 100,102 is routed via server 116, links 108,112, and ports P2. The server 116 is well-known in to art to perform management operations and detects a failure on port P2. The server 116 is considered as a management device ( see col.4; lines 35-55 and fig.3).
 Claims 17-21 depends on claim 15, and are rejected as shown below.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,3,7,8,10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser, Jr. et al. ( US Pat.9,385,942) in view of Li et al. ( US pat.9,407,565).
In claims 1,8, Grosser, Jr et al. discloses a computing device comprising: a hardware processor; and a machine-readable storage medium storing instructions, the instructions executable by the processor (see fig.3; col.4; lines 35-40; server 116 is well-known in the art to include a memory and a processor executing instructions stored in the memory) to:
detect a pause condition at a first port of a network switch, wherein the first port is included in a first path transmitting data between a first device and a second device (see fig.3;col.4; lines 35-45; a port P2 ( a first port) between switch 100 ( a first network switch) and switch 102 (a second network switch) fails, wherein traffic between switches 102,100 is through links 108,112 (the first path), server 116 and port P2), and wherein a first entry of a media access control (MAC) table of the network switch specifies an association between a MAC address of the second device and the first port (see fig.l6;col.9; lines 32-64; data forwarding device 120 includes MAC forward database 152 stores packet forwarding rules, MAC address to forward packets associated with MLAG ports P2. In particular, col.11, lines 52-60; the switch 
in response to a detection of the pause condition, determine a second path between the first device and the second device based on a network topology, wherein the second path includes a second port of the network switch (see fig.3; col.4; lines 35-55; when an MLAG port P2 on one of the two switches 100,102 fails, traffic is redirected over ISC-1 connection (a second path) connecting ports PI (a second port) of switches 100,102); and directly modify the first entry of the MAC table to specify an association between the MAC address of the second device and the second port (see col.4; lines 47-55; delete MAC entries in the MAC FDB that were previously added to direct traffic to the failed MLAG port P2; and move or relearn the MAC entries to the failed MLAG ports to redirect this traffic to the ISC connection), wherein the first path includes a third port of a second network switch, wherein the second network switch includes a second MAC table, and wherein a second entry of the second MAC table specifies an association between a MAC address of the first device and the third port of the second network switch (see fig.3; col.4; lines 38-42; in steady state operation, traffic between switches 100,102 is connected over server 116, links 108,112, port P2 of switch 102 ( a third port of a second network switch). In fig.16; col.4; lines 45-55 and col.9; lines 48-67; the packet forwarding device 120 includes MAC FDB 152 that delete MAC entries in the MAC FDB that were previously added to direct traffic to the failed MLAG port P2; and 
Grosser, Jr et al. does not disclose the computing device that is a network management device separated  from the network switch and the second network switch; wherein the computing device detects the pause message received from the network switch that is related to congestion at the second network switch.
Li et al. discloses in fig.1 a centralize controller 170 (a network management device) is located separated from switches 142,144,146 in network 150 (see col.3; lines 40-50 and col.4; lines 5-12). The switch 140 (the network switch) detects paused ports or congested port on neighboring switches 142,144,146 (the second network switch) due to consecutive pause messages 210 is received at the switch 144 (see col.5; lines 5-10 and fig.2; col.6; lines 1-20; the pause message received from the network switch that is related to congestion at the second network switch).  In col.6; lines 5-10 and lines 32-35; the centralize controller 170 is configured to monitor all ports of its neighboring switches 140,144 (the management device detects pause messages from the network switch).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Li et al. with that of Grosser, Jr et al. to determine a port associated with a network switch is congested based on receiving pause message from the congested network switch.   

In claims 7,14 Grosser, Jr et al. discloses wherein the network topology is stored in the machine-readable storage medium (see fig.16; col.10; lines 10-15; the MLAG forwarding rules is stored in MAC Forwarding database 152 of memory 150, wherein the module 160 may utilize the rules to determine how to forward the received packets and update the rules in response to link/node failures).
In claims 3,10 Grosser, Jr et al. discloses the second path includes a fourth port of the second network switch ( see fg.3; col.4; lines 35-55; connection ISC-1 connects port PI (fourth port), and wherein the instructions are executable by the processor to: after a determination of the second path, directly modify the second entry of the second MAC table to specify an association between the MAC address of the first device and the fourth port of the second network switch ( see col.4; lines 35-55; delete MAC entries in the MAC FDB that were previously added to direct traffic to the failed MLAG port P2; and move or relearn the MAC entries to the failed MLAG ports to redirect this traffic to the ISC connection).

Claims 4,5,11,12,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser, Jr. et al. (US Pat.9385942) in view of Li et al. (US pat.9,407,565), and further in view of Miyazaki (US Pat.8,665,703).

In claims 5,12,19 Grosser, Jr(a) et al. does not disclose the network switch sends the SNMP message in response to a priority pause frame received from a fifth port of a third network switch, wherein the fifth port is included in the first path between the first device and the second device. Miyazaki discloses in col.5; lines 15-25; the reception 13 receives a flush message containing affected address list, outputs a SNMP message indicating a port number (a fifth port) via which the data has been received. Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Miyazaki with that of Grosser, Jr. et al. to send a SNMP message from the network switch when a port congestion is detected.

s 6,13,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosser, Jr. et al. (US Pat.9385942) in view of Li et al. (US pat.9,407,565), and further in view of Rajagopalan et al. (US Pat. 8,982,692).
In claims 6,13,20 Grosser, Jr. et al. does not disclose in response to a determination that the pause condition has ended at the first port of the network switch, modify the first entry of the MAC table to specify the association between the MAC address of the second device and the first port. Rajagopalan et al. discloses in response to a determination that the pause condition has ended at the first port of the network switch, modify the first entry of the MAC table to specify the association between the MAC address of the second device and the first port (see fig.6; steps 610;620,650 col.9; lines 30-52; when network switch 120 detects its failed port 122 is re-available for use, the port may be reactivated by marking as " active" in hashing table 406 shown in fig.4). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Rajagopalan et al. with that of Grosser, Jr. et al. to route the packets over the original path and update the MAC table according to the current network condition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15,17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Grosser, Jr et al.( US Pat.9,385,942).
In claim 15, Grosser, Jr et al. discloses a computing implemented method comprises:
Receiving, by a network a management device, a notification of a pause condition detected at a first port of a network switch, wherein the first port is included in a first path that is transmitting data between a first computing device and a second computing device (see fig.3;col.4; lines 35-45; one of ports P2 ( a first port) between switch 100 ( a first network switch) and switch 102 (a second network switch) fails, the traffic was through links 108,112 (the first path), server 116 (a management device) and port P2. The server 116 is well-known in the art to include a memory and a processor executing instructions stored in the memory and functions as a management device that  detects /controls all operations of nodes in the data center), and wherein a first entry of a media access control (MAC) table of the network switch specifies an association between a MAC address of the second computing device and the first port (see fig.16;col.9; lines 32-64; data forwarding device 120 includes MAC forward database 152 stores packet forwarding rules, MAC address to forward packets associated with MLAG ports P2. In particular, col.11, lines 52-60; the switch consults its database based on 
in response to a detection of the pause condition, determine by the network management device a second path between the first computing device and the second computing device that is not being used to transmit data, wherein the second path includes a second port of the network switch (see fig.3; col.4; lines 35-55; when an MLAG port P2 on one of the two switches 100,102 fails, traffic is redirected over ISC-1 connection (a second path) connecting ports P1 (a second port) of switches 100,102); and modify, by the network management device, the first entry of the MAC table to specify an association between the MAC address of the second device and the second port (see col.4; lines 47-55; delete MAC entries in the MAC FDB that were previously added to direct traffic to the failed MLAG port P2; and move or relearn the MAC entries to the failed MLAG ports to redirect this traffic to the ISC connection), wherein the first path includes a third port of a second network switch, wherein the second network switch includes a second MAC table, and wherein a second entry of the second MAC table specifies an association between a MAC address of the first device and the third port of the second network switch (see fig.3; col.4; lines 38-42; in steady state operation, traffic between switches 100,102 is connected over server 116, links 108,112, port P2 of switch 102 ( a third port of a second network switch). In fig.16; col.4; lines 45-55 and col.9; lines 48-67; the packet forwarding device 120 includes MAC FDB 152 that 
In claim 17 Grosser, Jr et al. discloses the second path includes a fourth port of the second network switch ( see fg.3; col.4; lines 35-55; connection ISC-1 connects port PI (fourth port), and wherein the instructions are executable by the processor to: after a determination of the second path, directly modify the second entry of the second MAC table to specify an association between the MAC address of the first device and the fourth port of the second network switch ( see col.4; lines 35-55; delete MAC entries in the MAC FDB that were previously added to direct traffic to the failed MLAG port P2; and move or relearn the MAC entries to the failed MLAG ports to redirect this traffic to the ISC connection).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grosser, Jr. et al. ( US Pat.9,385,942) in view of Li et al. ( US pat.9,407,565).
In claim 21, Grosser, Jr et al. does not disclose the pause message that is received from the network switch is related to congestion at the second network switch. Li et al. discloses in fig.1 a centralize controller 170 (a network management device) is located separated from switches 142,144,146 in network 150 (see col.3; lines 40-50 and col.4; lines 5-12). The switch 140 (the network switch) detects paused ports or congested port 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Li et al. with that of Grosser, Jr et al. to determine a port associated with a network switch is congested based on receiving pause message from the congested network switch.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al. ( US Pub.2019/0363973).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HANH N NGUYEN/Primary Examiner, Art Unit 2413